Citation Nr: 1711976	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  09-38 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for carpal tunnel syndrome (CTS) of the left hand. 

2.  Entitlement to service connection for carpal tunnel syndrome (CTS) of the left hand as secondary to intervertebral disc syndrome, post-operative L5-S1 with radicular symptoms to the left leg with limp. 

3.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected low back or left ankle disability.

4.  Entitlement to service connection for continuing left side pain.

5.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to October 2, 2012, in excess of 30 percent from October 2, 2012 to May 29, 2015, and in excess of 50 percent beginning May 29, 2015.
 
6.  Entitlement to disability rating in excess of 10 percent for left ankle post traumatic degenerative osteoarthritis from June 22, 2006 to April 23, 2007, and since June 1, 2007. 
 
7.  Entitlement to a compensable disability rating for hyperkeratotic xerosis of left heel and onychomycosis of left toenails. 

8.  Entitlement to a temporary total evaluation because of treatment for a service-connected or other condition (total knee replacement) subject to compensation.

9.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

(The issue of entitlement to recoupment of disability benefits based on eligibility for Combat Related Special Compensation (CRSC) or Concurrent Retirement and Disability Payment (CRDP) is the subject of a separate decision of the Board issued this date.)


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1994.
 
This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO).  

In an August 2007 rating decision, the Tiger Team, a VA Special Processing Unit at the Cleveland, Ohio, RO, denied entitlement to service connection for a left knee disability and granted entitlement to service connection for post traumatic degenerative osteoarthritis of the left ankle with an evaluation of 10 percent effective June 22, 2006. 

In a March 2011 rating decision, the Atlanta RO granted entitlement to service connection for PTSD, at a 10 percent disability rating, effective January 14, 2010.

In a November 2012 rating decision, the RO denied the Veteran's claim for a temporary total evaluation due to treatment for a service connected or other condition (left knee replacement).

These issues were remanded by the Board in February 2013 for additional development.

In an October 2013 rating decision, the RO continued a noncompensable disability rating for hyperkeratotic xerosis of left heel and onychomycosis of left toenails, denied entitlement to service connection for continuing left side pain, and determined that no new and material evidence had been presented in order to reopen a claim for entitlement to service connection for carpal tunnel syndrome of the left hand as secondary to intervertebral disc syndrome, post-operative L5-S1 with radicular symptoms to the left leg with limp.

In a December 2015 rating decision, the RO increased the Veteran's disability rating for PTSD to 30 percent effective October 2, 2012 and to 50 percent effective May 29, 2015.  The Veteran has not expressed satisfaction with the higher ratings. This issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a Veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 Board decision that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the Court 's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains a claim for a compensable rating for xerosis of left heel and onychomycosis of left toenails, that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The claims file includes Social Security Administration (SSA) records reflecting the Veteran's contentions that he is unable to work due to orthopedic and psychiatric disorders.  As the claims before the Board include increased rating claims for his service-connected psychiatric and orthopedic disabilities, the Board finds that the evidence of record raises a claim for TDIU.

The issues of entitlement to service connection for CTS of the left hand as secondary to intervertebral disc syndrome, post-operative L5-S1 with radicular symptoms to the left leg with limp; entitlement to service connection for a left knee disability, to include as secondary to service-connected low back or left ankle disability; entitlement to disability rating in excess of 10 percent for left ankle post traumatic degenerative osteoarthritis from June 22, 2006 to April 23, 2007, and since June 1, 2007, entitlement to a temporary total evaluation because of treatment for a service-connected or other condition (total knee replacement) subject to compensation; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2007 rating decision denied the Veteran's claim seeking service connection for CTS of the left hand; the Veteran did not appeal that decision and no new and material evidence was received within the appeals period. 

2.  The evidence received subsequent to the August 2007 final denial of the claim for service connection for CTS of the left hand is new, and raises a reasonable possibility of substantiating the claim.

3.  The evidence of record does not demonstrate that the Veteran has a disability manifested by left side pain.  

4.  For the period of time from January 14, 2010 to October 1, 2012, the Veteran's PTSD was manifested by symptoms productive of functional impairment comparable to no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

5.  For the period from October 2, 2012 to May 28, 2015, the Veteran's PTSD symptoms were not productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity
	
6.  Beginning May 29, 2015, the Veteran's PTSD symptoms were not productive of functional impairment comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim seeking service connection for CTS of the left hand.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for establishing service connection for a disability manifested by left side pain have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for an initial 30 percent rating for PTSD have been met for the period from January 14, 2010 to October 1, 2012; the criteria for a rating in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).

4.  The criteria for a rating in excess of 30 percent for PTSD from October 2, 2012 to May 28, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411.

5.  The criteria for entitlement to a rating in excess of 50 percent for PTSD have not been met since May 29, 2015.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§  4.1, 4.2, 4.3, 4.4, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  

As an initial matter, the Board notes that these duties are not applicable where further assistance would not aid the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's decision to reopen the Veteran's claim for entitlement to service connection for CTS of the left hand, which constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary for that claim.

Regarding the duty to notify with respect to the remaining issues on appeal, VA provided adequate notice in letters sent to the Veteran in February 2010, and May 2013.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The case was remanded in the AOJ was instructed to ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who had treated him for PTSD.  The AOJ was to request records for which the Veteran supplied the necessary release forms.  In addition, the AOJ was directed to ask the Veteran to clarify whether he desired to testify at a hearing before the Board at the RO and, if requested, to schedule the Veteran for such a hearing.  The Veteran was sent a letter in March 2013 asking him to complete the attached release forms for all private healthcare providers.  The Veteran provided the requested release forms for his private medical records, and all available private medical records have been obtained and associated with the claims file. 

The Veteran was sent a letter in January 2014, informing him that VA would obtain VA medical records and his SSA records, and requesting that he clarify whether he wished to testify at a hearing.  The Veteran did not explicitly respond to this request; however, he has indicated on several occasions that he did not have any further information to provide, and that he wanted VA to proceed with his claims.  In addition, on a subsequently filed VA Form 9 received by VA in June 2015, the Veteran indicated that he did not wish to have a hearing.  As such, the Board finds that there is no indication that the Veteran desires to present testimony before a Veterans Law Judge.  

The Board also instructed the AOJ to obtain all relevant VA treatment records dating between March 1998 and June 2006, and ongoing treatment records dated since December 2010.  These records have been obtained and added to the claims file.  The AOJ also obtained SSA records as directed by the Board's remand.
 
The Board directed the AOJ to schedule the Veteran for a VA examination to ascertain the current level of disability associated with his service-connected PTSD.  This examination was provided in May 2015.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, and because the report describes the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). 

The Veteran was not afforded VA examination in connection with his claim for entitlement to service connection for a disability manifested by left side pain.  As there is no competent evidence of current diagnosis or symptoms of disability manifested by left side pain (other than the service-connected left foot and ankle disabilities, and his claimed left knee disorder remanded herein), the Veteran's claim itself does not trigger the duty to provide a VA examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran and rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all Veterans in disability cases involving nexus issues).  Therefore, the Board finds that a remand to obtain a VA examination for this claim is not necessary.

Service, VA, and private treatment records are associated with the claims file as are records associated with the Veteran's claim for disability benefits from the SSA.  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.a. Claim to Reopen - Legal Criteria

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

New evidence is evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  Id.

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id. at 117.  

Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996). 

II.b.  Background and Analysis

In its August 2007 rating decision, the RO determined that the evidence of record at that time did not show that carpal tunnel syndrome of the left hand was related to the Veteran's service-connected intervertebral disc syndrome post-operative L5-S1 with radicular symptoms to the left leg with limp, nor was there any evidence of this disability during military service.  Although recent outpatient treatment records noted a diagnosis of CTS on the left, this was found to be caused by an ulnar nerve entrapment.  The RO noted that the Veteran was diagnosed with non-service-connected degenerative disc disease of his cervical spine following a motor vehicle accident.

Since the August 2007 AOJ decision, the Veteran submitted a statement in June 2012 that he had permanent damage to quite a few of his limbs-notably CTS on the left-and that this was due to a series of steroid shots he underwent prior to surgery in 1994 for his service-connected back disability.

This statement is new because it was not before the adjudicator in August 2007.  In addition, if accepted as true for reopening purposes, it is material because it raises a reasonable possibility of substantiating his claim by providing a potential link between treatment for a service-connected disability and his left CTS.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" and in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement). 

This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.  The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for left CTS.  Hence, the appeal to this extent is allowed.

III.a.  Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic (Virtual VA or VBMS) portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.b.  Background and Analysis

In his June 2012 claim, and in communications since that time, the Veteran has only generally contended that he has a disability of pain in his left side.  He has not offered any contentions that would aid in identifying a diagnosable disability.  Medical records in the claims file do not identify any disability of the "left side" other than the already service-connected disabilities involving his left leg, left ankle, and left foot.  

While the Board acknowledges the Veteran's belief that he has a disability of the left side, manifested by ongoing pain on his left, he does not have the medical expertise to make such a finding; rather, he is only competent to report the symptoms, such as pain, that he suffers.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

The Board notes that pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, vacated in part on other grounds sub. nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

As such, the Board must find that the evidence of record weighs against a finding at this time that the Veteran has a disability of the left side-other than his currently service-connected disabilities of the left leg, ankle, and foot.  Therefore, the first element of service connection has not been met in this case and the Veteran's claim must be denied at this time.  See 38 C.F.R. §§ 3.102, 3.303.  The Board does not reach the question of whether the other two elements-in-service injury or nexus-have been met in this case, as analysis of those elements is moot in light of the Board's findings above.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV.a.  Increased Rating Claims - Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

IV.b.  Increased rating for PTSD - Legal Criteria

PTSD is rated under Diagnostic Code 9411, which provides ratings under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  The following ratings are provided for psychiatric disabilities:  

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication, a 10 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating.  Id.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating.  Id.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.  Id.

Evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.
 
Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

IV.c.  Background - PTSD

A May 2010 VA medical record reflected the Veteran's report that he was experiencing an exacerbation of chronic anger.  He reported apprehension in crowds, intrusive thoughts about his Gulf War experience, flashbacks, and a tendency to isolate.  The Veteran tended to anger easily and persistently experienced insomnia and nightmares.  At those times he would wake up with an anxiety attack and would spend the rest of the night sitting and smoking.  He indicated that he was constantly arguing with his wife.  Mental status examination showed that the Veteran was dressed and groomed appropriately, had a normal thought pattern and maintained eye contact well.  He was alert and well-oriented.  The examiner noted that the Veteran appeared anxious but was pleasant and cooperative.  His thought processes were relevant and coherent, his judgment and insight were intact, and he endorsed no suicidal paranoid or homicidal ideations.  There was no evidence of psychosis.  His abstract and perceptual thoughts were intact along with his memory and intellect.  The examiner diagnosed chronic PTSD and assigned a GAF of 50.

In July 2010, the Veteran sought treatment from a private provider, I.V.M., Psy.D., who noted that the precipitating factor for seeking treatment was that his wife had moved out of their home for three weeks.  The private provider assessed the Veteran as having moderately depressed mood, sleep disturbance, elimination disturbance, severe agitation, irritability, generalized anxiety, panic attacks, and claustrophobia.  He denied delusions, hallucinations, aggressive behaviors, and suicidal or homicidal ideation.  He reported that his job with the United States Postal Service (USPS) was stressful, but that his family was a good support system.  The examiner noted that the Veteran was bright and learned quickly, had insight and was self-aware, and related well to others.  He had a good social support system.  He was satisfied with his job performance and had hobbies and recreational activities.  The examiner assigned a GAF score of 63.  His specific counseling goals were to improve couple communication and anger management.  

The Veteran was provided with a VA examination in February 2011.  The examiner noted that the Veteran had worked as a letter carrier for the USPS for 15 years, and reported that he enjoyed his job.  He went on to receive his four year college degree with a major in political science.  The Veteran was married to his first wife for 21 years and had two daughters and a son from that relationship.  He had rare conversations with his oldest daughter but more frequent talks with his youngest daughter and said that his son stopped by from time to time to stay with him and his wife.  The Veteran married his current wife in 2003 and had two stepchildren.  He indicated that he and his wife argued a great deal.  The Veteran reported that he and his wife had seen counselors and a psychiatrist for marital difficulty and their arguments were such that his wife would leave home and stay at her mother's house at least once a month.  The Veteran said that he enjoys exercising and recently started reading books.  The Veteran also enjoyed metal detecting and travelling and that he planned to visit his brother in Utah to go to Las Vegas with him.  In addition, the Veteran indicated that he and his wife had a trip planned to Holland for the tulip festival.  He was assigned a GAF score of 60.  The examiner concluded, by review of the medical record, that the Veteran's symptoms were quite mild and stable with medication.  During the interview the Veteran was polite and cooperative.  His eye contact was good and he was alert and oriented.  He did not appear to be in acute distress, his affect was appropriate, and his mood was within normal limits.  His speech was relevant and coherent and there was no evidence of psychosis or thought disorder.  The Veteran appeared capable of maintaining personal hygiene and other basic activities of daily living.  His immediate short-term and long-term memory appeared to be intact and concentration was fine.  He did not exhibit suicidal or homicidal thinking and related his experiences and problems appropriately. 

Private medical records dated in July 2011 reflect that the Veteran reported increasing anxiety that affected him in a negative way at home and on the job.  He indicated that he was happily married and was working as a letter carrier for the USPS.  He liked his job but hated interacting with his supervisors, with whom he had difficulties.  The Veteran's religion was important to him.  He had grown children and was close to one daughter.  He reported considerable problems with insomnia, noting that he would often wake in the middle of the night due to nightmares.  The Veteran's affect was appropriate, he was well-groomed and cooperative, and his concentration was normal.  He was fully oriented, his thought process was intact, and thought content was appropriate.  He was not considered a risk for suicide or physical violence.  He had no impaired judgment, hopelessness, problems related to social environment, or occupational problems.  He was diagnosed with generalized anxiety disorder (GAD) and assigned a GAF of 65.  

VA medical records from October 2, 2012 through October 2013 reflect that the Veteran was going through a divorce, which was contentious at times.  He visited his sister in Colorado during this time.  Problems noted were adjustment to new situations, experience, and expectations, anxiety and stress management, and anger management.  During this timeframe, mental status examinations reflected that the Veteran was alert, cooperative, and oriented to person, place, time, and situation.  He was neatly groomed, well-nourished and appeared to be in good health.  He maintained good eye contact and his mood was euthymic with a pleasant and appropriate affect.  Speech was clear and within normal limits for tone, rate, and volume.  Thought content was appropriate to the situation with tight associations.  Thought process was relevant and logical.  There was no evidence of delusions or hallucinations.  Cognition and memory were grossly intact per observation.  Judgment and insight appeared adequate.  Impulse control was in normal range.  The Veteran denied suicidal ideation, homicidal ideation, and there were no indications that he was experiencing psychotic symptoms.  Examiners assigned GAF scores of 60, 65, and 70 during this time.

The Veteran was provided with a VA examination in May 2015.  The examiner opined that the Veteran's service-connected psychiatric disability resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  No other mental disorder was diagnosed.  The Veteran reported that he married his third wife about six weeks prior to the examination and that they had a very good relationship. He indicated that he saw his three children as often as possible.  He continued to enjoy his hobby of metal detecting with his wife.  In the evening he liked to watch television and play card games on the computer.  The Veteran reported that he was retired from the USPS.  The examiner noted that the Veteran continued to experience recurrent distressing dreams and had markedly diminished interest or participation in significant activities.  He reported feelings of detachment or estrangement from others, irritable behavior and angry outbursts, anxiety, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that the symptoms described above caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.


IV.d.1.  Analysis - PTSD 

The Veteran is service-connected for PTSD at a 10 percent disability rating beginning January 14, 2010, at a 30 percent disability rating beginning October 2, 2012, and at a 50 percent disability rating beginning May 29, 2015.

As an initial matter, the Board notes that the Veteran has been diagnosed with GAD in addition to his service-connected PTSD.  The evidence does not reflect which symptoms are associated with his service-connected PTSD and which are associated with a non-service-connected psychiatric disability.  Where the medical evidence does not distinguish the symptoms of a service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  As such, all psychiatric symptoms shown of record, including those due to GAD, will be considered part of the service-connected psychiatric disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).

IV.d.2.  Analysis - rating for PTSD from January 14, 2010 to May 28, 2015

The Board finds that, based on the evidence of record for the period from January 14, 2010 to October 1, 2012, the Veteran's PTSD more closely approximated the criteria for the 30 percent disability rating rather than the current 10 percent rating.  During this timeframe, the Veteran's psychiatric disability was manifested by anger, sleep disturbance, anxiety, depressed mood, panic attacks, and claustrophobia.  Moreover, these symptoms resulted in marital problems and difficulties with supervisors at work.  The Board finds that this disability picture is consistent with the level of impairment contemplated by the rating for a 30 percent disability rating-occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation.

This finding is also generally supported by the GAF scores assigned during this period.  The Veteran was assigned GAF scores of 50, reflecting serious symptoms, 60, reflecting moderate symptoms, and 60 and 65, reflecting mild symptoms, but still including depressed mood and mild insomnia or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  

The Board concludes that the Veteran's PTSD meets the criteria for a 30 percent disability rating for the period from January 14, 2010 to October 1, 2012. 

As such, the Veteran is now rated at a 30 percent disability rating for the period from January 14, 2010 to May 28, 2015.  He is assigned a 50 percent disability rating starting on May 29, 2015.  The Board will now consider whether he meets the criteria for a 50 percent disability rating during this time period.

The Board finds that the Veteran does not meet the criteria for a 50 percent disability rating at any time between January 14, 2010 and May 28, 2015.  While the Veteran reported symptoms such as anger, chronic sleep problems, and anxiety attacks during this time, he had normal speech and thought processes, had no short or long-term memory impairment, had adequate insight and judgment and no impaired cognitive abilities.  While he had marital problems, and in fact went through a divorce during the appeal period, he was able to maintain meaningful relationships with his children and brother.  Moreover, in 2010, the Veteran reported having a good support system and the examiner noted that the Veteran had insight, related well to others and had hobbies and recreational activities.  In 2011 examinations, the Veteran reported traveling and enjoying exercise and metal detecting as hobbies.  Records from 2012 and 2013 indicate the Veteran went through a divorce, but was still functioning pretty well with no impairment of thought, speech, cognition or memory.  During this period, the Veteran also reported full-time employment.

In summary, the evidence does not show that, during the timeframe from January 14, 2010 and May 28, 2015, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as retention of only highly learned material or forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  As such, overall, for the period of time from January 14, 2010 and May 28, 2015, the Board finds that the Veteran's service-connected psychiatric disability does not meet the criteria for a 50 percent disability rating.  

IV.d.3.  Analysis - rating for PTSD beginning May 29, 2015

The Board finds that the Veteran's service-connected psychiatric disability does not meet the criteria for a disability rating in excess of 50 percent for the period of time beginning May 29, 2015.  While the evidence shows that the Veteran reported symptoms including detachment or estrangement from others, irritable behavior and angry outbursts, anxiety, disturbances of motivation and mood, causing difficulty in establishing and maintaining effective work and social relationships, the Board notes that these symptoms are contemplated by his current 50 percent disability rating for this time period.  To meet the criteria for a 70 percent disability rating, the evidence would need to show that the Veteran had symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships, resulting in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

Significantly, the May 2015 VA examiner found that the Veteran's service-connected psychiatric disability resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The Veteran reported he had a very good relationship with his new wife and that he saw his three children as often as possible.  He noted continuing to enjoy metal detecting and playing card games on the computer.  The Veteran reported that he was retired from the USPS.  No impairment to thought, speech, cognitive ability or memory was noted.  As such, the Board finds that, for the period beginning May 29, 2015, the Veteran's service-connected psychiatric disability does not meet the criteria for a rating in excess of 50 percent.

As the preponderance of the evidence is against finding that the Veteran meets the criteria for ratings higher than 30 percent and 50 percent during the appeals period, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.

IV.e.  Extraschedular considerations

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, but not from considering whether the case should be referred to the Director of VA's Compensation Service for such purpose.  The threshold factor for extraschedular consideration is that the evidence presents such an exceptional disability picture that the schedular ratings are inadequate.  This is done by comparing the level of severity and symptoms of the service-connected disability with the schedular rating criteria and if the latter reasonably describe the disability level and symptoms, then the disability picture is contemplated by the Rating Schedule and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected PTSD.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.


ORDER

As new and material evidence has been received, the claim seeking entitlement to service connection for CTS of the left hand is reopened; to that extent only, the appeal is granted.

Service connection for a disability manifested by left side pain is denied.  

For the period of time from January 14, 2010 to October 1, 2012, a 30 percent disability rating, but no higher, is granted for PTSD, subject to the laws and regulations governing the payment of monetary awards.

For the period from October 2, 2012 to May 28, 2015, a disability rating in excess of 30 percent for PTSD is denied.
	
From May 29, 2015, a disability rating in excess of 50 percent for PTSD is denied.


REMAND

Service connection - Left CTS 

The Veteran has contended that his left CTS is secondary to his service-connected back disability.  He was provided with a VA examination in September 2013.  The examiner opined that his left CTS was less likely than not proximately due to or the result of the Veteran's service-connected back disability.  He provided the rationale that there was insufficient evidence to suggest CTS was attributed to his service-connected lumbar spine disorder and, with regard to direct service connection, he noted that symptoms and signs of CTS did not occur until after service.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 (2016).  

In this case, the VA examiner did not address whether the Veteran's service-connected back disability, or any medication provided to treat this disability, has aggravated his left CTS.  As such, this examination is inadequate.  On remand, the Veteran should be provided with another VA examination to determine whether his left CTS has been caused or aggravated by his service-connected back disability, to include whether any medication to treat the disability.  

Service connection - Left Knee

As noted in the February 2013 Board remand, the Veteran has contended that as a result of a permanent limp caused by his service-connected low back disability, he developed arthritis in his left knee.  Additionally, the Veteran has asserted that his current left knee arthritis is due to 20 years of physical training in the military.  Finally, the Board found that the record raised the theory of service connection for the left knee disability as secondary to the Veteran's service-connected left ankle disability.  The Board found that an October 2011 VA joints examination, in which the Veteran was diagnosed with degenerative arthritis of the left knee, was inadequate and remanded the claim in order to obtain a new opinion.  Specifically, the Board noted that a favorable private opinion, dated in November 2011, had been added to the record but was not adequate for rating purposes as it did not consider the complete medical history.  The Board's remand instructions included providing the Veteran with a VA examination to obtain an opinion that reconciled the findings of the October 2011 VA examiner and the November 2011 private physician and determined whether the Veteran's left knee disability was etiologically related to service or was secondary to his service-connected low back disability or left ankle disability. 

The Veteran was provided with a VA examination in May 2015.  The examiner opined that it was less likely as not that the Veteran's left knee disability was related to service or to his service-connected low back or left ankle disability.  The examiner provided the rationale that there was inadequate documentation and history to relate his left knee disability to service and that the medical literature did not support any causal relation between ankle and low back disabilities to knee arthritis.

The examiner provided an addendum opinion in August 2015, stating that it was his opinion that it was less likely as not that the Veteran's current left knee disability was aggravated (permanent worsening of the underlying disability beyond natural progression) by his low back and left ankle disability.  He provided the rationale that he could not find any medical literature that would support the above stated contention.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the examiner who provided the May 2015 examination and August 2015 addendum did not comply with the Board's instructions, as he did not even attempt to reconcile the findings of the October 2011 VA examiner and the November 2011 private physician.  In addition, the examiner did not provide a thorough rationale for his opinion.  In particular, the examiner did not address the Veteran's specific contention that back pain has altered his gait such that he has developed a knee disability.  A medical opinion will only be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds that the Veteran should be provided with another VA examination to determine whether his left knee disorder is related to service or has been caused or aggravated by his service-connected low back and left ankle disabilities.

Increased Rating - Left Ankle Disability

With regard to the Veteran's claim for an increased rating for his left ankle disability, a recent decision of the United States Court of Appeals for Veterans Claims (Court) provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59 and held that sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board interprets the Court's decision as requiring that VA examinations must include range of motion testing of the pertinent joint, as well as the paired joint, in active motion, passive motion, and in weight-bearing and nonweight-bearing.  The VA examination reports of record do not provide the results of such range of motion testing for the left ankle.  As such, another examination is necessary to obtain this information.

The issue of entitlement to a temporary total evaluation based on treatment for a service-connected knee disability requiring convalescence is inextricably intertwined with the issue of entitlement to service connection for a left knee disability on appeal.  In addition, the Veteran's TDIU claim is intertwined with his service connection claim.  As such, these issues  will be deferred.  See Harris v. Derwinski, 1 Vet.App. 180, 183 (1991) (two matters are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his current left hand CTS.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's left hand CTS had its onset in service or is otherwise the result of a disease or injury in service; 

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's left hand CTS has been caused (in whole or in part) by his service-connected back disability or any steroid injections undertaken to treat his service-connected back or left ankle disabilities; and

(c)  It is at least as likely as not (50 percent probability or more) that the Veteran's left hand CTS has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected back disability or any steroid injections undertaken to treat his service-connected back or left ankle disabilities.

If the Veteran's left hand CTS has been aggravated by his service-connected back disability or any steroid injections undertaken to treat his service-connected back or left ankle disabilities, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so.

The absence of evidence of treatment for left hand CTS in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

2.  Schedule the Veteran for a VA examination to determine the etiology of his current left knee arthritis.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's left knee arthritis had its onset in service or within one year after his discharge from service in October 1994, or is otherwise the result of a disease or injury in service, to include extensive training over twenty years in the military; 

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's left knee arthritis has been caused (in whole or in part) by his service-connected back or left ankle disabilities, to include changes in his gait due to these disabilities; and

(c)  It is at least as likely as not (50 percent probability or more) that the Veteran's left knee arthritis has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected back or left ankle disabilities, to include changes in his gait due to these disabilities.

If the Veteran's left knee arthritis has been aggravated by his service-connected back or left ankle disabilities, to include changes in his gait due to these disabilities, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so. 

The absence of evidence of treatment for left knee arthritis in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  Schedule the Veteran for a new VA joint examination to assess the severity of his service-connected left ankle disability throughout the appeal.

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right ankles.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.
 
The examiner must compare the current results with range of motion testing from prior examinations and provide an opinion as to whether the current results with regard to ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing are similar to what would have been shown during prior examinations if such testing would have been conducted at the time of those examinations, to the extent possible.

3.  After the above development has been completed, readjudicate the issues on remand.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


